BLAND, P. J.
(after stating the facts). — The defense was that on October 1, 1901, the date the note matured, Davis, as the president of the Beal Estate Company, secured a renewal of the note by the Boyal Investment Company at the special instance and request of plaintiff, for which service plaintiff agreed to pay two and one-half per cent commission, which amounted to $62.50, to the Boyal Investment Company. Plaintiff testified that he never agreed to pay two and one-half per cent or any other commission to have the note renewed and did not know that it ever had been renewed; that he was never consulted about renewing it and never paid anything to have it renewed; that the first intimation he had of its renewal was conveyed to him by the following letter:
*457“Saint Louis, July 28, 1902.
“Mr. Steve Treffinger,
“2835 Olive St., City.
‘ ‘ Dear Sir: This is to certify that on July 2,1902, your principal note for $2,500, due Oct. 1, 1901, was credited with $700 and the time for the principal note was extended to expire Oct. 1, 190-2, interest at six per cent on the $1,800 still unpaid.
“Tours truly,
“Royal Investment Company,
“C. R. H. Davis, Pres.”
Davis testified that the commission of $62.50 through an oversight, was not charged to plaintiff’s account at the time the renewal was made hut was charged to his account at the time the note was taken up and was charged against him in the calculation of the balance on the note at the date of its payment to the Royal Investment Company. Plaintiff’s evidence is that he received a statement of his account as made on October 1, 1902, in which the $62.50 was charged against him as commission for the renewal of his note; that he objected to this item and went to see Davis about it and told him that he would not pay it. But the evidence is uncontradicted that after making his objection to Davis, plaintiff did pay it without objection or protest at the time.
The court instructed the jury that plaintiff could not recover against the Davis Real Estate Company. As this company did not own the note, had no interest in it and was not a party to the renewal of the note, and made no charge therefor, plaintiff failed to make out a ease against it. The ■ instructions given to the jury were predicated on the evidence and fairly stated the -issues in respect to the alleged agreement to renew the note and whether or not it was renewed by the Royal Investment Company and if renewed whether the commission charged therefor of $62.50 was a reasonable charge. These were purely issues of fact and *458we think they were submitted to the jury by appropriate instructions. The finding of the jury on the issues is conclusive and there is nothing left for us to do but affirm the judgment.
The judgment is affirmed.
All concur.